DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 15 and their dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “for each first intent of one or more first intents from an entity labeled workspace, identifying one or more first entities associated with the first intent and an entity score associated with each first entity; for each second intent of one or more second intents from labeled chat logs, identifying one or more second entities associated with the second intent and an entity score associated with each second entity; for each first intent from the entity labeled workspace that matches a second intent in the labeled chat logs, recording the first entity or the second entity in a results data structure when the entity score associated with each first entity or second entity is above a predefined significance level; and for each first intent from the entity labeled workspace that matches the second intent in the labeled chat logs: responsive to the first entity being recorded in a results data structure and the second entity failing to be recorded in the results data structure, removing that the first entity from the training data as being mistakenly included in the training data; or responsive to the second entity being recorded in the results data structure and the first entity failing to be recorded in the results data structure, adding the second entity as a potential business case to the training data”, in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
The closest prior art:
Bahirwani et al. (US 20210056169) discloses Methods, systems, apparatuses, and computer program products are provided for extracting an entity value from a sentence. An embedding set that may include one or more sentence embeddings is generated for at least part of a first sentence that is tagged to associate a first named entity in the sentence with an entity type. A plurality of candidate embeddings is also generated for at least part of a second sentence. The one or more sentence embeddings in the embedding set may be compared with each of the plurality of candidate embeddings, and a match score may be assigned to each comparison to generate a match score set. A particular match score of the match score set may be identified that exceeds a similarity threshold, and an entity value of the entity type may be extracted from the second sentence associated with the identified match score. However, fails to disclose the subject matter as recited above in independent claims.
Sapugay et at. (US 20190294673) discloses an agent automation system includes a memory configured to store a corpus of utterances and a semantic mining framework and a processor configured to execute instructions of the semantic mining framework to cause the agent automation system to perform actions, wherein the actions include: detecting intents within the corpus of utterances; producing intent vectors for the intents within the corpus; calculating distances between the intent vectors; generating meaning clusters of intent vectors based on the distances; detecting stable ranges of cluster radius values for the meaning clusters; and generating an intent/entity model from the meaning clusters and the stable ranges of cluster radius values, wherein the agent automation system is configured to use the intent/entity model to classify intents in received natural language requests. However, fails to disclose the subject matter as recited above in independent claims.
Matyska et al. (US 20200334228) discloses a system for detecting anomalies, said system comprising a communication module having access to a database comprising a plurality of physical entity records, each physical entity record comprising physical data values for at least one numeric attribute and partition-specifying values concerning values for one or more nominal attributes; a computing device comprising a processor, tangible non-volatile memory, program code present on said memory for instructing said processor; wherein the communication module is arranged to provide said computing device access to said database, and wherein said computing device is configured for carrying out a method for calculating an anomaly score for each of said plurality of physical entity records. However, fails to disclose the subject matter as recited above in independent claims.
Liu et at. (US 10191999) discloses a technique to validate the transfer of intents or entities between existing natural language model domains (hereafter “domain” or “NLU”) using click logs, a knowledge graph, or both. At least two different types of transfers are possible. Intents from a first domain may be transferred to a second domain. Alternatively or additionally, entities from the second domain may be transferred to an existing intent in the first domain. Either way, additional intent/entity pairs can be generated and validated. Before the new intent/entity pair is added to a domain, aspects of the present invention validate that the intent or entity is transferable between domains. Validation techniques that are consistent with aspects of the invention can use a knowledge graph, search query click logs, or both to validate a transfer of intents or entities from one domain to another. However, fails to disclose the subject matter as recited above in independent claims.
However, none of the above references teaches or fairly suggests the combination of the limitations as recited in the claims listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTIM G SHAH/Primary Examiner, Art Unit 2652